Jackson, C. J.
In an ejectment suit, demises were laid in the name of the grantee from the State and in the name of another, On the trial, counsel for the plaintiff testified that he knew nothing of the original grantee, and was not employed by him, but that the otherTessor, whe was his client, claimed under such grantee. A verdict was rendered for defendant, and a new trial granted :
Held, that there was no abuse of discretion in granting a new trial, and allowing a fuller hearing of the question of the connection of the grantee with the real plaintiff. If it appears that the latter cannot show that his title or claim is connected with the grantee, or that the grantee authorized the use of his name, perhaps no recovery for the-*45plaintiff can stand on that demise ; but if either is shown, then such a recovery may stand. 17 Ga., 489, 540; 29 lb , 571; 32 Ib., 445.
W. H. Lastinger; Roberts & Smith, for plaintiff in error.
J. H. Martin, for defendant.
Judgment affirmed.